Citation Nr: 0012258	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1945 to 
December 22, 1945 and from March 8, 1946 to April 18, 1946.

This appeal arises from an October 1993 rating decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a head injury, with 
chronic brain syndrome and epileptic seizures.  In June 1997, 
the Board of Veterans' Appeals (Board) reopened the veteran's 
claim for service connection on the basis of the submission 
of new and material evidence.  The claim was remanded in 
June 1997 and January 1999 for further development.  


FINDINGS OF FACT

1. The veteran's claim that his preservice residuals of a 
head injury increased in severity during service is not 
accompanied by medical evidence to support that allegation.  

2.  There is no competent medical evidence to show that the 
veteran has residuals of a superimposed chronic head injury 
sustained in service or that there were manifestations of a 
head injury within one year of service discharge.  


CONCLUSION OF LAW

The claim for service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1945, during 
the veteran's initial period of service, the veteran was 
treated for a head injury.  He claims that he was struck with 
a shoe directly over a preexisting skull defect.  As he 
jumped up, he asserted that he hit his head a second time, 
this time on an upper bunk.  He was hospitalized and 
underwent neuropsychiatric and ear, nose and throat 
consultations.  By conclusive, objective testing, he was 
found to be malingering.  Within 48 hours, he recovered from 
his complaints of reported headaches and defective vision.  
The diagnosis was acquired skull deformity, not the result of 
his own misconduct and not incurred in the line of duty.  The 
disability was considered to have existed prior to service 
and was not aggravated by service.  He was discharged from 
service one month later in December 1945.  

The veteran's second period of service, three months later, 
showed treatment for complaints of headaches and dizziness in 
March 1946, at which time the veteran's pertinent medical 
history was again noted, with significant, additional 
notation that he had sustained a third, inservice head 
injury.   He was struck in the head in his squadron.  He was 
noted to not have had any difficulty with headaches during 
his civilian life-prior to the inservice injuries.  
Following neurological examination, a diagnosis was made of 
organic post-traumatic reaction, and the examiner opined that 
the pulsating type of localized headaches that the veteran 
had been reporting was characteristic of the diagnosis of 
organic post-traumatic reaction.  He was also diagnosed with 
deformity due to previous injury of the left fronto-temporal 
area caused by previous operation in January 1945 to relieve 
intracranial pressure following a fall on the head.  In 
April 1946, he was given a Certificate of Disability for 
Discharge due to headaches and occasional dizziness.  

Pertinent post-service treatment records include VA 
examination reports of October 1949, February 1950, 
October 1952, March 1956, August 1960, and March 1961, which 
show additional treatment for headaches.  VA treatment 
records of July and August 1971 show diagnoses of a seizure 
disorder of unknown origin, and nonpsychotic organic brain 
syndrome with epilepsy.  Headaches also were noted.

A May 1972 VA hospitalization discharge report and 
August 1973 VA compensation examination report both indicated 
a continued diagnosis of nonpsychotic organic brain syndrome 
with epilepsy.   From 1979 to 1996, there were periodic 
hospitalizations and treatment reports that indicated 
treatment for seizures and chronic headaches, prescriptions 
for antiseizure medication, and a history of a craniotomy.  
On some occasions, the seizures were attributed to the head 
injury of 1943 and on others, the examiners indicated that 
the headaches and seizures were secondary to a brain injury 
or trauma and did not indicate the origin of the trauma or 
brain injury.  

The veteran testified at a hearing before a member of the 
Board in September 1996.  At that time, he testified that he 
had no seizures prior to service and that his first seizure 
had been in 1947, after separation from service.  He related 
that he was hit in the head with a boot during his first 
enlistment in the Navy.  He was discharged the next month.  
Within three months, he reenlisted in the Army.  He testified 
that while in the Army, he was hit in the head with the butt 
of a rifle.  The next month, he was discharged from the Army.  
After his head injury in the Army, he claimed that he had 
double vision and headaches.  He stated that after he was 
prescribed antiseizure medication he did not have seizures 
that often.  He also testified that he was told by his 
doctors that his seizures were the result of head injury.  

Pursuant to a June 1997 Board remand, the Social Security 
Administration (SSA) submitted to VA a copy of all of the 
medical records that it had used to make a disability 
determination.  Most of the records were from VA and 
psychiatric examinations performed by private examiners on 
behalf of SSA.  The veteran was determined to be disabled by 
SSA since April  1971.  His diagnoses for disability purposes 
were personality disorder, sociopathic manifestations, 
chronic alcoholism, past traumatic episodes and chronic brain 
syndrome.  

The veteran underwent a VA neurological examination for 
compensation purposes in May 1998.  He gave a history of 
headaches and seizures and related no history of either prior 
to service.  He related the preservice head injury and the 
incident where he was hit in the head with a shoe in service.  
He stated that his problems with seizures and headaches began 
after he was hit in the head in service.  At the time of the 
examination, he reported diplopia, which recurred 
approximately six weeks prior to the examination and had been 
an intermittent problem since 1945 or 1946.  He reported that 
this lasted for two to three months and then remitted for 
approximately a year before recurring.  Physical examination 
revealed a skull depression over the left frontal parietal 
region (5 cm. in length).  There were additional scars which 
were described as a vertical scar lateral to the right eye; a 
horizontal scar superior to bilateral eyes across the frontal 
region; a small vertical scar at the left cheek just inferior 
to the left eye; a transverse scar on the left edge of the 
frontal scar posteriorly to the left frontal parietal skull 
depression; and a small scar of  the left lower anterior leg.  
Mental status examination found the veteran awake, alert and 
oriented.  There was no aphasia or dysarthria.  Visual fields 
were full on confrontation with fingers.  Fundi showed 
sharpness to normal vasculature, bilaterally.  There was no 
ptosis.  Extraocular movements were full with normal pursuit 
and saccades.  Pupils reacted briskly without apparent pupil 
defect.  Motor examination showed power of 5/5 throughout.  
Bulk and tone were normal.  There was no dysmetria.  
Diagnostic testing showed acetylcholine receptor antibody was 
within normal limits.  A skull x-ray performed in May 1998 
revealed a craniotomy of the left temporal parietal region.  
A previous CT scan of 1992 revealed encephalomalacia in the 
left frontal parietal region and craniotomy site at the same 
region.  The pertinent diagnoses were status-post severe head 
trauma in 1944 with depressed skull fracture and residuals of 
depressed skull at the left frontal parietal region, 
encephalomalacia left frontal parietal region secondary to 
the 1944 skull fracture, history of complex partial epilepsy 
by history since 1947, generalized chronic seizures since 
approximately 1971, most likely secondary to 


encephalomalacia of the left frontoparietal region, and 
history of headaches since 1947.  The examiner opined that it 
was unlikely that a blow from a thrown boot would cause 
encephalomalacia and subsequent seizures but a subsequent 
blow (i.e. falling and hitting a bed or other object) 
potentially could.  He continued that it 
was his opinion that in all likelihood, the veteran's 
problems stemmed from the 1944 skull fracture.  


Analysis

This claim is before the Board on appeal from an October 1993 
rating decision of the RO, which found that new and material 
evidence had not been submitted to reopen a September 1990 
denial for service connection for residuals of a head injury, 
with chronic brain syndrome and epilepsy.  In June 1997, the 
Board determined that as a result of additional evidence 
submitted since the previous September 1990 denial, new and 
material evidence had been submitted which showed treatment 
in October and December 1992 for chronic headaches, secondary 
to "trauma," a history of an old head injury, as well as 
multiple diagnoses including a convulsive disorder 
(September 1990), a seizure disorder (April 1991) and 
encephalomalacia in the left frontal parietal region, status 
post craniotomy (October 1992).  The Board determined that 
this evidence was both new and material, and raised a 
reasonable possibility of a change in the prior denial and, 
thus, the claim was reopened.  

The test which was used to reopen a previously denied claim 
at the time the instant claim was reopened was determined 
invalid.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) held invalid the test applied in that case 
by the Board and the United States Court of Appeals for 
Veterans Claims (Court) for determining whether new and 
material evidence had been submitted to warrant reopening of 
a claim for service connection.  Specifically, the Court of 
Appeals held that "new and material 


evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" 
(emphasis added).  The Federal Circuit reasoned that the 
requirement set out in Colvin was unnecessarily stringent and 
inconsistent with 38 C.F.R. § 3.156(a).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

In this case, the RO cited the impermissible law in Colvin.  
However, the Court determined in Fossie v. West, 12 Vet. App. 
1 (1998), that any evidence found to be material under the 
more stringent Colvin test would also be found to be material 
under the more flexible Hodge standard.  Therefore, since the 
instant claim was reopened under the more stringent Colvin 
standard, jurisdictional error was not committed.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), for reopening claims 
became a three-step process under the Court of Appeals' 
holding in Hodge.  The Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In this case, the claim has been reopened.  Now, the Board 
must determine whether the claim as reopened is well 
grounded.  While the Board's June 1997 and January 1999 
remands proceeded with development and one may infer from 
these 


remands that a well-grounded claim had been established, 
there was no actual decision made on well groundedness and 
that step must ensue.  

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (1999).  



The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In this case, the veteran has presented evidence of a current 
disability.  His most recent VA examination report of 
May 1998 shows pertinent diagnoses of status-post severe head 
trauma in 1944 with depressed skull fracture and residual of 
depressed skull at the left frontal parietal region, 
encephalomalacia left frontal parietal region secondary to 
the 1944 skull fracture, history of complex partial epilepsy 
by history 1947, generalized chronic seizures since 
approximately 1971, most likely secondary to encephalomalacia 
of the left frontoparietal region, and history of headaches 
since 1947.  All of this shows that the veteran has residuals 
of a head injury with chronic brain syndrome and epileptic 
seizures.  Therefore, the first element of a well-grounded 
claim has been satisfied.  

Secondly, the veteran testified at a Board hearing in 
September 1996.  He related that he was hit in the head with 
a boot during his first enlistment in the Navy.  He was 
discharged the next month.  Within three months, he 
reenlisted in the Army.  He testified that while in the Army, 
he was hit in the head with the butt of a rifle.  The next 
month, he was discharged from the Army.  He stated that he 
had on a 


helmet but that he has had headaches from the time of that 
injury until the present. He related that he had a 
preexisting head injury when he fell out a tree 20 feet and 
hit his head on a rock.  He testified that he did not have 
any symptoms prior to service and that he only began to have 
symptoms after he sustained the inservice injuries.  These 
statements, presumed truthful and made on the record at the 
Board hearing, along with medical evidence of being kicked in 
the head and treated for that injury in service, are enough 
to substantiate the second element of a well-grounded claim, 
which must show medical or lay evidence of incurrence or 
aggravation of a disease or injury in service.   

Finally, the veteran must establish the last element of a 
well-grounded claim.  By medical evidence, the veteran must 
provide a nexus between the inservice aggravation of the 
preservice injury or inservice incurrence of superimposed 
injury and the present residuals of a head injury.  This has 
not been done.  All of the veteran's medical records reflect 
that the veteran's present disability is either a residual of 
his 1944 fall prior to service, or of unknown origin of 
trauma, never relating the basis for the trauma.  None of 
these records provided a nexus between his present residuals 
of a head injury, with chronic brain syndrome and epileptic 
seizures, and the preservice head injury with superimposed 
injury in service.  In fact, the most recent VA examination 
report of May 1998, cites no correlation between the 
veteran's present head residuals and his head injury in 
service.  Here, the only indication that the veteran has 
residuals of a preservice head injury which increased in 
disability in service or that there is superimposed a new 
injury in service which is chronic is the veteran's own 
assertion of such.  This assertion is not supported by the 
medical evidence of record.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
(See also Moray v. Brown, 5 Vet. App. 21 (1993) wherein the 
Court commented that lay assertions of medical causation will 
not suffice initially to establish a well-grounded claim).  
Thus, although the veteran's hearing testimony has been 
considered, he is not competent to provide testimony as to 
causation.  Therefore, since there is no medical evidence of 
a nexus 


between the veteran's present head disability and the 
preservice head injury which is alleged to have increased in 
severity in service or a new, superimposed injury which is 
alleged to have occurred in service, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of presenting 
a well-grounded claim for service connection for residuals of 
a head injury, with chronic brain syndrome and epileptic 
seizures, and his claim must be denied.  


ORDER

Service connection for residuals of a head injury, with 
chronic brain syndrome and epileptic seizures, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

